Name: 2014/451/EU: Council Decision of 26 May 2014 on the signing and conclusion of the Participation Agreement between the European Union and the Swiss Confederation on the participation of the Swiss Confederation in the European Union Integrated Border Management Assistance Mission in Libya (EUBAM Libya)
 Type: Decision
 Subject Matter: Europe;  international affairs;  European construction;  politics and public safety;  Africa
 Date Published: 2014-07-12

 12.7.2014 EN Official Journal of the European Union L 205/2 COUNCIL DECISION of 26 May 2014 on the signing and conclusion of the Participation Agreement between the European Union and the Swiss Confederation on the participation of the Swiss Confederation in the European Union Integrated Border Management Assistance Mission in Libya (EUBAM Libya) (2014/451/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 37 thereof, in conjunction with Article 218(5) and (6) of the Treaty on the Functioning of the European Union, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) Article 10(4) of Council Decision 2013/233/CFSP of 22 May 2013 on the European Union Integrated Border Management Assistance Mission in Libya (EUBAM Libya) (1) provides that detailed arrangements regarding the participation of third States in EUBAM Libya are to be covered by agreements concluded pursuant to Article 37 of the Treaty on European Union and additional technical arrangements as necessary. (2) Following the adoption of a Decision by the Council on 17 March 2014 authorising the opening of negotiations, the High Representative of the Union for Foreign Affairs and Security Policy negotiated a Participation Agreement between the European Union and the Swiss Confederation on the participation of the Swiss Confederation in the European Union Integrated Border Management Assistance Mission in Libya (EUBAM Libya) (the Participation Agreement). (3) The Participation Agreement should be approved, HAS ADOPTED THIS DECISION: Article 1 The Participation Agreement between the European Union and the Swiss Confederation on the participation of the Swiss Confederation in the European Union Integrated Border Management Assistance Mission in Libya (EUBAM Libya) is hereby approved on behalf of the Union. The text of the Participation Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Participation Agreement in order to bind the Union. Article 3 The President of the Council shall, on behalf of the Union, give the notification provided for in Article 9(1) of the Participation Agreement. Article 4 This Decision shall enter into force on the date of its adoption. Done at Brussels, 26 May 2014. For the Council, The President Ch. VASILAKOS (1) OJ L 138, 24.5.2013, p. 15.